     Case 2:20-cv-09441-FMO-AS Document 12 Filed 12/16/20 Page 1 of 1 Page ID #:32




1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   BRIAN WHITAKER,                           )   Case No. CV 20-9441 FMO (ASx)
                                               )
12                      Plaintiff,             )
                                               )
13               v.                            )   JUDGMENT
                                               )
14   PARAG PATEL,                              )
                                               )
15                      Defendant.             )
                                               )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18   Dated this 16th day of December, 2020.

19

20                                                                     /s/
                                                              Fernando M. Olguin
21                                                         United States District Judge

22

23

24

25

26

27

28
